So far as relates to the right to the fund, the decree under review will be affirmed, for the reasons stated in the conclusions filed by Vice-Chancellor Buchanan.
We do not concur, however, in the award of a counsel fee of $1,000 to Morris against the administratrix appellant. It was by no means unreasonable for her as an administratrix to test the claim of Morris to the fund. We see no good reason for a counsel fee of over $250. The hearing was very brief.
Counsel for respondent asks that the counsel fee be charged against Mrs. Richardson personally. As there is no cross-appeal on this or any other point, we do not consider it.
With this modification the decree will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None.